                                                   URPHY &
                                                   cGONIGLE
                                            A Professional Corporation


Email: Michaelsella@mmlawus.com                                                       1185 Avenue of the Americas
Tel: (212) 880-3973                                                                   21st Floor
Fax: (212) 880-3998                                                                   New 9/22/2019
                                                                                            York, NY 10036


                                              September 20, 2019               In light of these submissions,
                                                                              Applicants request for an extension of
VIA ECF AND HAND DELIVERY
                                                                              time, (Doc. 172), is DENIED as moot.
The Honorable Vernon S. Broderick
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 415
New York, NY 10007

            Re:       In re Application of Hornbeam Corporation, Case No. 1:14-mc-00424-P1
Dear Judge Broderick:
        On behalf of Applicant Hornbeam Corporation ("Hornbeam"), we write in connection
with the Court's Order, dated September 13, 2019 (Doc. 170), and pursuant to Rule 5(B) of Your
Honor's Individual Rules & Practices in Civil cases, to respectfully request that certain portions
of the Declarations that we are submitting contemporaneously with this letter be filed in redacted
form. The redactions are necessary to protect confidential and sensitive information, including
our firm's sensitive communications and the names of the individuals who received Responsive
Materials and signed Certifications pursuant to the Second Amended Protective Order (the
"SAPO"). (Doc. 106).1 The SAPO contemplates that the Certifications shall be afforded
confidential treatment by providing that they will not be provided to the non-disclosing party
unless that party "make[s] an application to have the Certifications produced for good cause."
(Doc. 106 §6(0).

        Pursuant to Rule 5(B) of Your Honor's Individual Rules & Practices in Civil cases, we
are delivering this letter via hand delivery and enclosing versions of our Declarations that
highlight the relevant portions to be redacted. We are submitting digital copies of this letter and
the highlighted Declarations via email as well. We are available at the Court's convenience if
the Court would like to discuss this letter, the Declarations, or any of the proposed redactions.


                                            Respec fu       sub itt


                                            /s/ Michael V. Rella

 "Responsive Materials" refers to those materials defined in § 1(i) of the SAPO. (See Doc. 106). "Certification"
refers to Certifications as they are defined throughout the SAPO. (See id.)



             New York          ♦                Virginia              ♦             Washington, D.C.
